Reasons for Allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose an abnormal noise determination apparatus and method.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest an abnormal noise determination apparatus and method, comprising:  acquiring an abnormal noise data on an abnormal noise generated by a sound source disposed in a predetermined position inside a vehicle, the abnormal noise data including an information on a strength and a generation direction of the abnormal noise collected by a microphone array disposed inside the vehicle and including a plurality of microphones in advance or assumed to be collected by the microphone array; acquiring a traveling noise data including an information on a strength and a generation direction of a traveling noise collected by the microphone array during traveling of the vehicle; and determining whether the abnormal noise is included in the traveling noise of the vehicle, based on the abnormal noise data acquired and the traveling noise data acquired.  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
January 25, 2022